DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 21 December 2020. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to Claim 4 have been fully considered and are persuasive.  The 102 Rejection of Claim 4 has been withdrawn. 
Applicant's arguments with respect to the Prior Art Rejections have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the subsea housing to ensure a process fluid does not leak into seawater) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant argues the interpretation must also correspond with the what and how the inventor describes his invention in the specification. Examiner notes in the same opinion and sentence the court clarified “what and how” means “an interpretation that is ’consistent with the specification’” in other words. Examiner’s interpretation of Gray’s housing being subsea is consistent with applicant’s use. Furthermore, though understanding the claim language may be aided by explanations contained in the 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., fixedly mounted must be limited to bolted to or welded on) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also argues Gray does not disclose the opening is closed by the first housing portion. Examiner respectfully disagrees. 
Gray discloses an opening (opening in the outermost surface of 180 bounding 182), the second housing portion being attached to the first housing portion such that the opening is closed by the first housing portion (Figure 3), and wherein the opening is at least partly closed by the wall across which the inductive coupling is provided (Figure 3). The opening bounds the second chamber (182) in which the coil (184) lies (Figure 4). One side of the second chamber remains open, not bounded by 180. Merriam-Webster’s dictionary define “close” as to deny access to; to block against entry or passage. As the first housing portion blocks off the opening (Figure 3), the first housing portion closes the opening, thus meeting the instant claim limitations. 
In response to applicant's argument that Kallman’s seal must be in the opening, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, there is no claim language limiting the sealing action is specifically performed by a seal in the opening in the second housing body.
Applicant also argues including flanges and bolts on Gray’s Figure 4 embodiment would render Gray unsatisfactory for its intended purpose and Gray teaches away from screwing the core citing [0037]. Examiner respectfully disagrees.
[0037] pertains to a certain embodiment i.e. not all embodiments as stated in the same. [0025] discloses the core is removable but does not limit the removability as being manual and without any tools. Gray also does not state screwing should not be used. Gray’s alternative embodiment relies on the use of bolts which are known in the art as being easily removable as well as replaceable i.e. put back in place. Therefore the combination would not render Gray’s embodiment as seen in Figure unsatisfactory for its intended purpose as the removability is maintained.  
In response to applicant's argument that Gray’s Figure 7 cannot be incorporated into Gray’s Figure 4, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicants remaining arguments have been addressed in the Action below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second housing portion is screwed to the first housing portion by passing screws through the openings in the flange of second housing portion and the openings in the flange of the first housing portion, wherein the flange of the second housing portion has a second diameter that is smaller than the first diameter i.e. the embodiment of Claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites New Matter. Claim 21 depends upon Claim 20 where Claim 20 recites “the second housing portion passing screws through the opening in in the flange of the first housing portion”. As such, Claim 20 pertains to the embodiment of Figure 1. Claim 21 recites the flanges of the first and second housing portion having different diameters. The disclosure which appears to support the limitations of Claim 21 are found in [0076] of the filed specification. [0076] discloses this embodiment pertains to that of Figure 2. This is no disclosure that the specific elements of Claim 20 are combined with the different embodiment of Claim 21. As such, the claim(s) contains subject matter which was not 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the flange of the first housing portion" and “the flange of the second housing portion”.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets Claim 26 as being dependent upon Claim 20

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5 – 9, 13 – 16, 18, 21, and 23 - 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gray (US 2017/0030160).
	Regarding Claim 1, Gray discloses a subsea housing assembly [0016, 0018], in at least Figures 2 – 4, comprising: a subsea housing (elements on the left side of 48 including 24, 50, 100) (Figure 2), the subsea housing including a first housing portion (24, 50), the first housing portion including a first electrical connection (122, specifically see two wires connected to 190 in Figure 6) configured to receive data communication of sensor readings (from 104) [0028, 0036], and a second housing portion (100), the second housing portion including a second electrical connection (120) for data communication [0028, 0036]; a wall (114, 118) to provide separation between the first housing portion and the second housing portion of the subsea housing (Figure 2, 3), the wall being integrally formed with a first housing body (116) of the first housing portion [0027] (Figure 2, 3); and an inductive coupler (Figure 4) including a first coupling section (190) disposed in the first housing portion and a second coupling section (184) disposed in the second housing portion (Figures 2, 3), the inductive coupler being configured to provide inductive coupling across the wall to provide at least a data communication between the first electrical connection in the first housing portion and the second electrical connection in the second housing portion [0027, 0034 – 0037], wherein the first housing portion includes a first chamber (chamber in which 122 lies) (Figure 2), the first chamber being a pressure resistant chamber [0015, 0023, 0025, 0029, 0031, 0032, 0052], and the second housing portion includes at least a second chamber (182) (Figure 4), the second chamber being a pressure compensated chamber (182 is not sealed, therefore the pressure is balanced/compensated) (Figures 3, 4), wherein the contiguous as next to or touching another, usually similar, thing; the first chamber (chamber in which 122 lies) is contiguous with and formed by the wall as the wall 114, 118 forms the left walls of the first chamber as seen in Figure 2, therefore the wall is contiguous with the first chamber; the second chamber (182) is bounded  circumferentially by the wall 114 thus forming the second chamber as seen in Figure 3, therefore the wall is contiguous/next to and touching (see Figure 3) the second chamber).
Regarding Claim 2, Gray discloses the wall is a pressure barrier configured to resist a minimum pressure difference across the wall (between the exterior of the wellhead and valve removal plug 46) [0015, 0023, 0025, 0029, 0031, 0032, 0052] (Figures 1 – 3).
Regarding Claim 3, Gray discloses the inductive coupler is further configured to inductively supply electrical power from the electrical connection in the second housing portion to the electrical connection in the first housing portion [Abstract, 0015, 0023, 0028].
Regarding Claim 5, Gray discloses the first chamber (chamber in which 122 lies) encloses a receiver/transmitter (206) (Figures 5, 6) [0035, 0040, 0041], and wherein at least one of electric and electronic components (122) of the subsea electrical device are disposed in the first chamber (Figure 2).
Regarding Claim 6, Gray discloses the second chamber is pressure balanced against an ambient pressure (182 is not sealed, therefore the pressure is balanced/compensated with ambient pressure) (Figures 3, 4).
Regarding Claim 7, Gray discloses the second housing portion includes a pressure compensator providing pressure compensation (the opening of chamber 182, which allows for the chamber to be exposed to ambient allowing the compensation) (Figures 2 – 4) (Note examiner interprets the opening as a pressure compensator as the instant specification discloses a pressure compensator forming part of the subsea housing assembly [0070]).
Regarding Claim 8, Gray discloses the wall is a pressure barrier [0015, 0023, 0025, 0032, 0052] (Figures 2, 3) providing separation between the first chamber (chamber in which 122 lies) in the first housing portion (Figures 2, 3) and the second chamber (182) in the second housing portion (Figures 3, 4), [0015, 0023, 0025, 0029, 0031, 0032, 0052].
Regarding Claim 9, Gray discloses the second housing portion is fixedly mounted to the first housing portion (100 remains fixedly mounted with 50 only until a user separates them) [0025, 0037].
Regarding Claim 13, Gray discloses the first coupling section includes a first coil (190) and the second coupling section includes a second coil (184), the first and second coils being arranged on opposite sides of the wall (114, 118) (Figures 3, 4) and the first and second coils being arranged substantially coaxial [0028] (Figures 3, 4), and wherein the wall is curved (Figures 2, 3).
Regarding Claim 14, Gray discloses a subsea sensor, in at least Figures 2 – 4, comprising: the subsea housing assembly of claim 1 (see Rejection of Claim 1 above); a sensor element (104) disposed in the first housing portion (Figures 2, 3), the first electrical connection being configured for providing communication with the sensor 
Regarding Claim 15, Gray discloses mounting the subsea sensor of Claim 14 (see Rejection of Claim 14 above) to a subsea device in form of a pipe section (18 or 34) through which a process fluid flows [0016 – 0020].
Regarding Claim 16, Gray discloses the first housing body is a single piece metal body [0030]
Regarding Claim 18, Gray discloses the second chamber is a pressure compensated chamber that is pressure balanced against a seawater pressure when installed subsea (182 is not sealed, therefore the pressure is balanced/compensated with seawater pressure when installed subsea) (Figures 3, 4).
Regarding Claim 21, Gray discloses at least one of the first coupling detection of inductive coupler and the second coupling section of the inductive coupler is provided by a coil (184, 190) (Figures 3, 4) [0036].
Regarding Claim 23, Gray discloses a subsea sensor, in at least Figures 2 – 4, comprising: the subsea housing assembly of claim 2 (see Rejection of Claim 2 above); a sensor element (104) disposed in the first housing portion (Figures 2, 3), the first electrical connection being configured for providing communication with the sensor element and the second electrical connection being configured to provide at least a sensor output of the subsea sensor [0028, 0036].
Regarding Claim 24, Gray discloses a subsea sensor, in at least Figures 2 – 4, comprising: the subsea housing assembly of claim 3 (see Rejection of Claim 3 above); a sensor element (104) disposed in the first housing portion (Figures 2, 3), the first 
Regarding Claim 25, Gray discloses a housing assembly [0016, 0018], in at least Figures 2 – 4, comprising: a housing (elements on the left side of 48 including 24, 50, 100) (Figure 2), the housing including a first housing portion (24, 50), the first housing portion including a first electrical connection (122, specifically see two wires connected to 190 in Figure 6) configured to receive data communication of sensor readings (from 104) [0028, 0036], and a second housing portion (100), the second housing portion including a second electrical connection (120) for data communication [0028, 0036]; a wall (114, 118) that separates the first housing portion from the second housing portion of the housing (Figure 2, 3), the wall being integrally formed with a first housing body (116) of the first housing portion [0027] (Figure 2, 3); and an inductive coupler (Figure 4) including a first coupling section (190) disposed in the first housing portion and a second coupling section (184) disposed in the second housing portion (Figures 2, 3), the inductive coupler being configured to provide inductive coupling across the wall to provide at least a data communication between the first electrical connection in the first housing portion and the second electrical connection in the second housing portion [0027, 0034 – 0037], wherein the first housing portion includes a first chamber (chamber in which 122 lies) (Figure 2), the first chamber being a pressure resistant chamber [0015, 0023, 0025, 0029, 0031, 0032, 0052], and the second housing portion includes at least a second chamber (182) (Figure 4), the second .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2017/0030160), in view of Kallman et al. (US 2017/0250578)
Regarding Claim 10, Gray discloses a subsea housing assembly [0016, 0018], in at least Figures 2 – 4, comprising: a subsea housing (elements on the left side of 48 including 24, 50, 100) (Figure 2), the subsea housing including: a first housing portion (24, 50), the first housing portion including a first electrical connection (122, specifically see two wires connected to 190 in Figure 6) configured to receive data communication of sensor readings (from 104) [0028, 0036], and a second housing portion (100), the second housing portion including a second electrical connection (120) for data communication [0028, 0036]; a wall (114, 118) to provide separation between the first housing portion and the second housing portion of the subsea housing (Figure 2, 3), the wall being integrally formed with a first housing body (116) of the first housing portion [0027] (Figure 2, 3); and an inductive coupler (Figure 4) including a first coupling section (190) disposed in the first housing portion and a second coupling section (184) disposed 
Gray fails to expressly disclose the first housing portion seals the opening in the second housing portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Gray to include a seal on the second housing portion which is sealed by the first housing portion for the benefit of preventing debris or preventing fluid from entering the area between the housings, as taught by Kallman [0089].
Regarding Claim 11, Gray discloses the second housing portion and the first housing portion are mounted securely together (100 remains fixedly mounted with 50 only until a user separates them) [0025, 0037]; however, Gray fails to expressly disclose how they mounted securely together i.e. what prevents the first and second housing portions from separating during use. 
In an alternate embodiment as shown in Figure 7, Gray teaches a second housing portion (100) is screwed (via 258) to a first housing portion (24) [0050], such that the area between the two is closed (Figure 7) and wherein a seal (252) is provided between the first housing portion and the second housing portion to seal the area (Figure 7). 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify, in the combination, Gray’s first embodiment so that the second housing portion is screwed to the first housing portion .

Claims 12, 17, 20, 21, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2017/0030160).
Regarding Claim 12, Gray discloses the first coupling section includes an outer coil (190) and the second coupling section includes an inner coil (184), the outer coil at least partly surrounding the inner coil (Figures 3, 4) [0036] and at least part of the wall extending between the inner coil and the outer coil (114, 118) [0027] (Figures 3, 4), and wherein the wall extends around the inner coil (Figures 2, 3). 
Gray disclosure amounts to the opposite configuration of the claimed coils. However, one of ordinary skill in the art would realize Gray’s assembly would operate the same/equivalent manner in the opposite configuration of the coils i.e. in the manner as recited in Claim 12 as the coils enable transfer of power and/or data in both directions [Gray, 0032, 0040 - 0042] and are thus not dependent on what electronics they are connected to. It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s to utilize Gray’s assembly in the opposite configuration i.e. as recited in Claim 12 for the benefit of providing options to the user regarding the specific manner in which the coils interact/are installed and configuration/structure of the housing portions.
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)
Regarding Claim 17, Gray fails to expressly disclose the pressure is a pressure of less than 10 bar. 
Gray discloses the first chamber is pressure isolated via a valve removal plug (46) [0022], seal/gasket (109), and flange (50) [0026] [0015, 0023]. Should the flange be installed to the wellhead (12) on land, the pressure in the first chamber would be less than 10 bar i.e. atmospheric pressure which is approximately 1.01 bar. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to install/put together as many components as possible of the wellhead on land prior to placing Gray’s wellhead subsea, including the flange and gasket, thus sealing the first chamber with a pressure less than 10 bar, for the benefit putting the wellhead together while it is still readily accessible and in a favorable environment, minimizing diving or robotic operations required to install the wellhead subsea.
Regarding Claim 20, Gray discloses the second housing portion and the first housing portion are mounted securely together (100 remains fixedly mounted with 50 only until a user separates them) [0025, 0037]; however, Gray fails to expressly disclose how they mounted securely together i.e. what prevents the first and second housing portions from separating during use. 
In an alternate embodiment as shown in Figure 7, Gray teaches a second housing portion (100) having a flange (350) defining openings (through which 258 passes) and wherein a flange (flange of 24) of a first housing portion (24) defines 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Gray’s first embodiment so that the second housing portion is screwed to the first housing portion for the benefit of ensuring the second housing portion remains in place, as taught by Gray [0050], and furthermore to ensure the inductive coupling section remain aligned and in close proximity ensuring a quality data/power transfer/communication.
Regarding Claim 21, as best understood, Gray discloses the flange of the first housing portion has a first diameter and wherein the flange of the second housing portion has a second diameter which are the same (Figure 7).
Gray fails to expressly disclose than the second diameter is smaller than the first diameter; however, this would have been obvious to one of ordinary skill in the art.
One of ordinary skill in the art possesses the skill in determining the diameters of the flanges and whether they should be the same or not. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the diameter and select any diameter size difference for the benefit of selecting a size/dimension to fit installation requirements. 
Regarding Claim 26, as best understood, Gray’s alternative embodiment discloses a seal (252) between the flange of the first housing portion and the flange of the second housing portion (Figure 7), wherein the first housing portion is fixed to the 
The combination would have been obvious for the same reasons regarding the rejection of Claim 20 above.  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4402382 pertaining to the coil configuration of Claim 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856